      Case 1:19-cv-01873-DKC Document 29 Filed 09/15/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                      :
VANCE BYRD
                                      :

     v.                               :   Civil Action No. DKC 19-1873

                                      :
TA CHEN INTERNATIONAL, et al.
                                      :

                             MEMORANDUM OPINION

     Presently pending in this Title VII retaliation case is a

motion for a more definite statement filed by Defendants Ta Chen

International, Inc., and Asher Wolf (“Defendants”) (ECF No. 27).

The court now rules, no hearing being deemed necessary.               Local

Rule 105.6.    For the following reasons, Defendants’ motion to for

a more definite statement will be denied.

I.   Background

     The relevant factual background is laid out in full in a

previous memorandum opinion by this court. Byrd v. Ta Chen, Int’l.,

No. DKC 19-1873, 2020 WL 4933636 (D.Md. August 24, 2020). Relevant

to the motion at hand, Plaintiff Vance Byrd (“Mr. Byrd”) filed his

complaint     pro    se   including   charges   claims   of   both    racial

discrimination and retaliation under Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §2000e, et seq.          (ECF No. 1).

     Mr. Byrd’s initial complaint properly alleged specific forms

of retaliation in response to his initial complaint with the United
         Case 1:19-cv-01873-DKC Document 29 Filed 09/15/20 Page 2 of 4



States Equal Employment Opportunity Commission (“EEOC”), (ECF No.

13-2), and the issuance of a Right to Sue letter.               These include

Mr. Wolf, as an agent to his and Mr. Byrd’s mutual employer,

threatening to fire Mr. Byrd for “insubordination” as alleged

pretext for retaliation and the docking of his overtime.                 (ECF,

No. 1-4, at 1-2).      Mr. Byrd also submitted numerous supplements to

his original complaint, but one, filed on July 15, 2019, alleged

retaliatory     conduct    by    Asher   Wolf    (“Mr.    Wolf”)   wherein    he

questioned Mr. Byrd’s coworkers about his ongoing discrimination

case and threatened to fire those involved.               (ECF No. 5).      In a

subsequent supplement to his complaint,1 Mr. Byrd produced text

messages that purport to show Mr. Wolf, again acting alongside his

employer, trying to use Mr. Byrd’s lack of an attorney to persuade

Mr. Byrd not to bring his EEOC claims.             (ECF, No. 18-1).         In a

final supplement to the complaint, he also alleges “Ta Chen (empire

resources)”     threatened      to,   and    ultimate    did,   terminate    his

employment for “not signing a document” pertinent to this pending

litigation.      (ECF, NO. 22, at 2-3).           Mr. Wolf again played a

central role in this termination by texting Mr. Byrd “not to [come]


     1 Defendants continue to refer to this and a subsequent
supplement as “amendments” as that is how these motions were
originally styled by Plaintiff. (ECF Nos. 18, 22). However, as
the recent Memorandum Opinion makes clear the allegedly
retaliatory conduct mentioned in these “amendments” occurred after
his initial filing with this court on June 25 and thus are properly
considered supplemental pleadings and not motions for amendment.
ECF no. 24, at 3 & n.3, 4 & n.4).
                                         2
         Case 1:19-cv-01873-DKC Document 29 Filed 09/15/20 Page 3 of 4



back to work” when arguing this directive was attributable to “Ta

Chen retaliation.”        (ECF No. 18).       He further argued that his

employer’s retaliatory behavior continued after his termination in

the threat to call the police should he return on site, which he

alleges is against company policy.           (ECF No. 22-1, at 2).

      In addressing Defendants’ motion to dismiss for failure to

state a claim, (ECF No. 13), Mr. Byrd’s discriminatory claims were

dismissed for failure to state a claim.                (ECF No. 24, at 21).

However, the above retaliation claims all survived in satisfying

the definition of an adverse action under Title VII’s retaliation

standard.     (Id., at 25).

II.   Analysis

      As   stated   in    the   Memorandum   Opinion    denying   Defendants’

motion to dismiss as it related to these separate instances of

alleged retaliation, “[a]ccording to Mr. Byrd’s complaint, all

these behaviors were motivated by a wish to retaliate against him

for filing a discrimination claim or against others who cooperated

in the complaint’s investigation and thus he sufficiently alleges

a causal connection between the claim and the adverse actions.”

(Id.).      While   Mr.   Byrd’s    pleadings   may    have   lacked   polish,

organization and clarity, pro se complainants are entitled to be

liberally construed and held to a less stringent standard than

pleadings drafted by lawyers.        Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines

                                       3
      Case 1:19-cv-01873-DKC Document 29 Filed 09/15/20 Page 4 of 4



v. Kerner, 404 U.S. 519, 520 (1972)).      The court’s earlier opinion

suffices   to   outline   the   specific   conduct   Mr.   Byrd   contends

constitute retaliation.

III. Conclusion

     For the foregoing reasons, the motion for a more definite

statement is denied.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                    4
